DETAILED ACTION
The claims filed December 11th, 2020 have been entered and fully considered. Claims 1 and 6-13 have been previously presented.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zvenyatsky et al., (hereinafter ‘Zvenyatsky’, U.S. Pat. 5,626,609).
Regarding claim 1, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses a jaw assembly for a vessel sealing device, comprising: a first jaw member (84) having first and second spaced apart flanges (projections 96); a second jaw member (82) having a single third flange (projection 94) positioned between the first and second flanges (96) of the first jaw member (84); an outer shaft (20) pivotally coupled to the first jaw member (84) and to the second jaw member (82) so that both the first jaw member and the second jaw member can pivot relative to the outer shaft (col. 11, lines 1-3, “members 82 and 84 are pivotably secured to outer tube 20 by means of pivot pin 68 which passes through hole 69 in tube 20”); and a drive shaft (rod 22) coupled to the first jaw member (84) and the second jaw member 
Regarding claim 6, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses wherein first jaw member (84) and the second jaw member (82) are pivotally connected by a pivot pin (pivot pin 68).
Regarding claim 7, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses wherein the pivot pin has a shoulder (see shoulder end of pivot pin 68) positioned in abutting relation to the third flange (projection 94) of the second jaw member (82). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky in view of McCullough, Jr. et al., (hereinafter 'McCullough', U.S. PGPub. No. 2014/0257274).
Regarding claims 8-10, Zvenyatsky discloses all of the limitations of the device according to claim 7 including a first jaw member having first flange and second spaced apart flanges and a second jaw member having a single third flange positioned between the first and second flanges of the first jaw 
However, in the same field of endeavor, McCullough teaches a similar jaw assembly comprising an end effector (114 in Figs. 1-9) including a pair of curved jaw members (130 and 132). The first and second jaw members (130 and 132) further include corresponding first and second slots defining a knife pathway (knife channel 158) defined in one or both jaw members ([0053]; Figs.6-9) which receives a knife rod (102) coupled to a knife blade (156 as best seen in Figs. 2A and 3A). The knife blade (knife blade 156) extends from the drive shaft and is to one side of the curved jaw member (Figs. 3A-3B and Figs. 6-8A, knife blade 156 extends from tube guide 109 that also houses actuation member 180, wherein knife blade 156 extends past actuation member 180). The knife pathway (knife channel 158) curves inwardly from a first end of the knife pathway positioned to one side of the jaw member (as best seen in Figs. 8-8A, knife channel 158 curves inwardly from a first end of the knife pathway and is positioned to one side of the jaw member 132). This design is economical to manufacture, and is utilized in order to seal and cut relatively large tissue structures ([0009]), thereby providing a device that can be used to effect desired treatment in a variety of tissue structures, and increases versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly of Zvenyatsky to incorporate the curved jaw structure and corresponding knife pathway and knife blade configuration as taught by McCullough in order to increase versatility of the device, and provide treatment to a variety of tissue structures ([0009]).
It is the Examiner’s position that the combination of Zvenyatsky in view of McCullough necessarily meet all of the limitations of claims 8-10.
Regarding claim 11,
Regarding claims 12-13, Zvenyatsky in view of McCullough teach all of the limitations of the device according to claim 11. Although Zvenyatsky discloses that the device capable of supplying electrical energy (see Fig. 3 for the provision of electrocautery connection to allow for cauterization; col. 8, lines 35-67), Zvenyatsky fails to explicitly disclose further comprising first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly (Figs. 1 -2B) comprising a pair of electrically conductive, tissue-engaging sealing plates (148, 150 in Figs. 2A-2B) disposed on lower and upper jaw members (132, 130), respectively. McCullough further teaches that the upper and lower jaw members (130, 132) are electrically coupled to a cable (143), and thus to a generator (141) (e.g., via respective suitable electrical wiring extending through the elongated shaft 116) to provide an electrical pathway to the pair of electrically conductive, tissue-engaging sealing plates (148, 150) ([0052]). The sealing plates (148, 150) may be electrically coupled to opposite terminals and bipolar energy may be provided through the sealing plates (148, 150) to a tissue in order to provide an effective tissue seal ([0052], [0053]). The assembly further includes an array of stop members (154) constructed of an electrically non-conductive plastic molded onto the jaw members (130, 132) so that in the closed configuration, a separation or gap distance is maintained between the sealing plates in order to provide a uniform gap distance and effective tissue seal, thereby preventing the device from short circuiting ([0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the jaw assembly as taught by Zvenyatsky in view of McCullough to incorporate first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively as taught by McCullough. Doing so provides bipolar energy to a tissue in a safe and effective .
Response to Arguments
Applicant's arguments filed December 11th, 2020 have been fully considered but they are not persuasive.
Applicant’s argument (pages 4-6) that “Zvenyatsky does not disclose a single flange of one jaw member positioned between two flanges of the other jaw member as the allegedly corresponding "third flange (94)" is actually a pair of flanges” is acknowledged, but is not persuasive. Applicant’s further arguments (page 5) that the interpretation of Zvenyatsky “does not mean the exact language of claim 1” and that “[t]his structure is clearly two pairs of flanges with an inner and an outer set, and thus does not mean the express requirements of claim 1” are also acknowledged, but are not persuasive. 
Claim 1 currently recites “A jaw assembly for a vessel sealing device, comprising
Applicant’s further arguments (pages 6-7) with respect to claim 7 that “there are no operative shoulders engaging any of the flanges and they instead merely capture the outer shaft on either side to hold the pin in place. Thus, Zvenyatsky does not disclose the claimed shoulder engaging the third (middle) flange as expressly recited in claim 7” are not persuasive. As rejected above, it is the Examiner’s position that Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses wherein the pivot pin has a shoulder (see shoulder end of pivot pin 68) positioned in abutting relation to the third flange (projection 94) of the second jaw member (82). Due to the breadth of the limitation, it is the Examiner’s position that the barrel or length of the pivot pin that extends through the third flange of the second jaw member meets the limitation of the ‘shoulder’ of the pivot pin and is positioned in an abutting relation to the third flange of the second jaw member. Therefore, the rejection is maintained. It is suggested that the claim is amended to provide further structure to distinguish what constitutes the shoulder. 
Applicant’s further remarks (pages 7-8) that “Zvenyatsky lacks several structural requirements of the claimed invention” and that “[t]he further addition of McCullough does not remedy the shortcomings in Zvenyatsky so claims 9-13 are also allowable” are acknowledged, but are not persuasive for the reasons stated above. Therefore no further arguments have been set forth regarding the dependent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794